—Appeal from a judgment of Supreme Court, Onondaga County (Brunetti, J.), *920entered May 17, 1999, convicting defendant upon his plea of guilty of criminal sale of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of criminal sale of a controlled substance in the second degree (Penal Law § 220.41 [1]) and sentencing him as a second felony offender to a term of incarceration of six years to life. Contrary to defendant’s contention, the bargained-for sentence is neither unduly harsh nor severe. We further reject defendant’s challenge to the constitutionality of the second felony offender sentencing scheme (see People v Rosen, 96 NY2d 329, 335, cert denied 534 US 899; People v Perez, 292 AD2d 859). Finally, the record establishes that defendant received effective assistance of counsel (see People v Grant, 288 AD2d 898, lv denied 97 NY2d 682). Present—Pigott, Jr., P.J., Hayes, Kehoe, Gorski and Lawton, JJ.